ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-194/195 concluding that STEPHEN DANASTORG of MARLTON, who was admitted to the bar of this State in 1994, should be reprimanded for violating R. 1:21-1(a) (failure to maintain bona fide office) and RPC 5.5(a) (practice of law in a *73jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction);
And the Disciplinary Review Board having concluded that the charge of violating RPC 1.16(a)(1) in the Yackel matter should be dismissed;
And good cause appearing;
It is ORDERED that STEPHEN DANASTORG is hereby reprimanded; and it is further
ORDERED that the charge of violation of RPC 1.16(a)(1) in the Yackel matter is dismissed for lack of clear and convincing evidence; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.